Case 2:19-cv-00496-JRS-DLP Document 1-1 Filed 10/18/19 Page 1 of 3 PageID #: 6




                        EXHIBIT 1
Case 2:19-cv-00496-JRS-DLP Document 1-1 Filed 10/18/19 Page 2 of 3 PageID #: 7


           COMMON PLEAS COURT OF THE STATE OF INDIANA
                                ..couuw or         pumAM

                a
                                  3                CASE as;
    PLAINTIFF                                                                             1             .

                                                                                                        ‘




                                  j
                                                             67001- 19 C9 (j                      597
    :0MMY FLEEK                                                        FILED
                                  9
                                  t
                                                                       SEP 2 3
                                  !                               .

                                                                               20 19
    WHITEPAGES INC
    Roa ALGARD                    ’

                                  )

                                  \
                                                                  qmm PUTNAM
                                                                               CIRCUIT
                                                                                         COURT




                             COMPLAINT


          Comes now Tommy             Fleek, Plaintiff,      and brings action
   for   damages      against, whitepages inc,           and Rob Algard and
   any one else that involed:           in   support hereof would
   respectfully       show unto the     court the following facts an‘d
   matter, to-wit.                                                                            _




          1. Plaintiff is   a resident of-putnam county, the state of
  indiana, {Nhose address         is,   410   E   2nd    Street, Russellville,
  Indiana 46175-0048

          2.   Defendants, Whitepages             inc,   Rob Aigard and
  others,      work   at   Whitepages    inc,     addresslBOl 5th ave ste
  1600, Further, the cause of action which                   is   the subject of
  this suit    occurred and putting          plaintiff    name and. address
  on computer with out permission causing harm to                          plaintiff

  and family.
Case 2:19-cv-00496-JRS-DLP Document 1-1 Filed 10/18/19 Page 3 of 3 PageID #: 8




        3.   On 09/08/2019       plaintiff      wife    amanda got email
  from whitepages          inc to c‘neck    out   new     information on

  tommy earl       fleek   and giving    city,   and address
        4. Plaintiff   tommy fleek name            is   NOT in any phone
  book never given permission
        5.   how   did defendents get plaintiff information,

   invasion of privacy, identity theft, stealing personable

   information from plaintiff with out written consent.
        6.   Causing harm to      plaintiff      and    familiy,       from the
   negligence from the defendents, plaintiff                 is   wanting
  $50,000,000 million for the wrongfull doings of
  defendents, the media          will   be involved,       plaintiff will

  consider out of court settlement to keep public out from
   knowing
        WHEREFORE, PREMISE CONSIDERED, tommy fleek
   here by demands judgment from whitepages inc, rob
  algard and others, and        demanading action to be taken                     for

  the wrongfull doings,        plaintiff   tommy fleek            is   demanding
  $50,000,000 millionfor         all   damages, invasion of              privacy,

  identtity theft, plaintiff     tommy fleek giving 30                  days to
   responed or the putnam county court to grant settlement
  or grant court date for jury          trial



                                                            mwmy ﬂéﬂ/
                                                           WFM
